DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kristopher D. Reichlen, Reg. No. 74918 on 2/22/2022. 
The application has been amended as follows: 
Claim 2 is cancelled.
Claims 1, 3-4, 8, 11, 18 and 20 are currently amended herein.

1. (Currently Amended) A computer-implemented method comprising:
tracking, by a computing device, user browsing activity at a user computing device of a first webpage having known elements;
wherein the user browsing activity comprises at least one browsing-activity input via the user computing device relative to the first webpage;
training, by the computing device, a machine learning classifier by:
to the known elements,[[;]] and
ii) training the machine learning classifier to recognize unknown element types from the user browsing activity based at least in part on the mapping of the browsing activity input to the specific web elements of the at least one training webpage;
storing, by the computing device, the machine learning classifier that maps the user browsing activity to the known elements;
tracking, by the computing device, user browsing activity of a second webpage having unknown elements;
identifying, by the computing device, the unknown elements using the machine learning classifier based at least in part on the user browsing activity of the second webpage; and
executing, by the computing device, one or more computer-based instructions based on the unknown elements that were identified; and
wherein the one or more computer-based instructions includes an instruction to generate a custom test for the second webpage based on the unknown elements that were identified.

3. (Currently Amended) The method of claim [[2]] 1, wherein identifying the unknown elements comprises determining a type for each of the unknown elements; and

of the unknown elements in the second webpage.

4. (Currently Amended) The method of claim [[2]] 1, wherein the custom test is based on information stored by a test suite server.

8. (Currently Amended) The method of claim 1, wherein identifying the unknown elements further comprises determining attributes of the unknown elements based on the mapping 

11. (Currently Amended) A computer program product comprising:
a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to perform operations comprising:
tracking user browsing activity at a user computer device of a first webpage having known elements;
wherein the user browsing activity comprises at least one browsing-activity input via the user computing device relative to the first webpage;
training a machine learning classifier by:
i) mapping browsing activity input to specific web elements of at least one training webpage based at least in part on the user , and
ii) training the machine learning classifier to recognize unknown element types from the user browsing activity based at least in part on the mapping of the browsing activity input to the specific web elements of the at least one training webpage;
storing the machine learning classifier;
tracking user browsing activity of a second webpage having unknown elements;
identifying the unknown elements using the machine learning classifier based at least in part on the user browsing activity of the second webpage; and
executing a computer-based instruction based on the unknown elements that were identified; and
wherein the computer-based instruction includes an instruction to generate a custom test for the second webpage based on the unknown elements that were identified.

18. (Currently Amended) The computer program product of claim 11, wherein identifying the unknown elements further comprises determining attributes of the unknown elements based on the mapping 


tracking user browsing activity at a user computing device of a first webpage having known elements;
wherein the user browsing activity comprises at least one browsing-activity input via the user computing device relative to the first webpage;
training a machine learning classifier by:
i) mapping browsing activity input to specific web elements of at least one training webpage based at least in part on the user browsing activity at the user computing device to the known elements, [[;]] and
ii) training the machine learning classifier to recognize unknown element types from the user browsing activity based at least in part on the mapping of the browsing activity input to the specific web elements of the at least one training webpage;
storing the machine learning classifier that maps the user browsing activity to the known elements;
tracking user browsing activity of a second webpage having unknown elements;
identifying the unknown elements using the machine learning classifier based at least in part on the user browsing activity of the second webpage; and
executing one or more computer-based instruction based on the unknown elements that were identified, wherein the one or more computer-based instructions 

Response to Amendment
Claims 1, 3-5, 7-15 and 17-20 are pending in this application.
Claim rejections 35 USC 112(a) on claims 1-5, 7-15 and 17-20 are withdrawn.
Claims 1, 3-5, 7-15 and 17-20  are allowed in this Office Action (Renumber as 1-17).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art Turgeman et al. (U.S. Publication Number 20160307201, hereafter referred to as “Turgeman”). Turgeman discloses that a user with a computerized service (e.g., a website or an online service), may be monitored, logged and tracked in order to detect user-specific characteristics that may enable the system to differentiate among users, or that may enable the system to differentiate between a legitimate user (e.g., a genuine user who is the account-owner, an authorized user) and an attacker (or impersonator or “fraudster” or imposter or impostor or other illegitimate user) (Turgeman, [0018]). However, Turgeman does not explicitly teach that training the machine learning classifier to recognize unknown element types from the user browsing activity based at least in part on the mapping of the browsing activity input to the specific web elements of the at least one training webpage; and executing one or more computer-based instruction based on the unknown elements that were identified, 
Claims 3-5, 7-10, 12-15 and 17-19 depend from claims 1 and 11 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adjaoute (U.S. Publication Number 20150046216) discloses a centralized database is configured to build and store dossiers of user devices and behaviors collected from subscriber websites in real-time. Real, low-risk users have webpage click navigation behaviors that are assumed to be very different than those of fraudsters.
Ciabarra (U.S. Publication Number 20180039530) discloses the detection system can monitor interaction with and/or operation of one or more documents of a website. Interactions with a website, operations of the website, or a combination thereof, may be assessed with respect to a threshold defining an event.

Toqan (U.S. Publication Number 20180046792) discloses input manager monitors and collects the pressure with which the user touches the input interface to generate the typing input. The pressure is a further parameter next to the touch coordinates to further improve the quality of the typing pattern, thereby reducing the likelihood of false access denials or grants.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

February 23, 2022